Citation Nr: 0215991	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  94-38 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
post-operative left knee arthralgia with chondromalacia 
during the period from February 1, 1993, to January 1, 1998.

2.  Entitlement to an evaluation higher than 10 percent for 
post-operative left knee arthralgia with chondromalcia during 
the period from January 1, 1998, to include restoration of a 
previously-assigned 20 percent rating.

3.  Entitlement to an extension of a total disability rating 
for convalescence under 38 C.F.R. § 4.30 beyond January 31, 
1993, for left knee surgery on December 16, 1992.

4.  Entitlement to an extension of a total disability rating 
for convalescence under 38 C.F.R. § 4.30 beyond August 31, 
2000, for left knee surgery on April 24, 2000.

(The issue of entitlement to an increased rating for a back 
disorder will be the subject of a later decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1970, 
and from April 1973 to January 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1993 and later by 
the Department of Veterans Affairs (VA) Fort Harrison, 
Montana, Regional Office (RO).  

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) had been perfected on 
appeal.  During the pendency of the appeal, a January 2001 
rating decision granted service connection for PTSD, at a 
rate of 
30 percent from February 26, 1994.  The veteran was notified 
of this grant in a February 2001 letter from the RO.  Within 
a year of that notification, the veteran did not express 
disagreement with the "down-stream" issues of either the 
effective date or disability evaluation assigned to his PTSD; 
therefore, such matters are not before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see also 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issues are those listed on the 
title page of this decision.   

However, the Board notes that during a hearing held before 
the undersigned Member of the Board in August 2002, the 
veteran presented testimony in support of a claim for a 
disability rating higher than 30 percent for post-traumatic 
stress disorder.  That issue, which the RO has not yet 
addressed and is not on appeal, is referred to the RO for 
appropriate action.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for a back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.

The Board also notes that the veteran has raised a question 
regarding whether his various service-connected disability 
ratings have been added up properly.  When there are two or 
more service-connected compensable disabilities a combined 
evaluation will be made following the tables and rules 
prescribed in the 1945 Schedule for Rating Disabilities.  
38 C.F.R. § 3.323.  The ratings are not added together, but 
instead are combined using a table contained in 38 C.F.R. 
§ 4.25.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  During the period from February 1, 1993, to January 1, 
1998, the post-operative left knee arthralgia with 
chondromalacia did not result in more than moderate 
impairment due to instability or recurrent subluxation, and 
there is no X-ray evidence of arthritis of the left knee 
during that period of time.

3.  In an October 1997 rating decision, the RO properly 
reduced the evaluation of the left knee disorder from 20 
percent to 10 percent disabling, effective from January 1, 
1998.

4.  During the period from January 1, 1998, the post-
operative left knee arthralgia with chondromalacia did not 
result in more than slight impairment due to instability or 
subluxation, but did result in arthritis of the left knee 
which was manifested by pain and limitation of motion.

5.  The surgery on the veteran's left knee in December 1992, 
resulted in severe postoperative residuals such as 
incompletely healed surgical wounds and required crutches 
(regular weight bearing prohibited) until March 31, 1993.

6.  The surgery on the veteran's left knee on April 24, 2000, 
did not result in severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more, beyond August 31, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for 
post-operative left knee arthralgia with chondromalacia 
during the period from February 1, 1993, to January 1, 1998, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for assignment of a separate 10 percent 
rating for arthritis of the left knee during the period from 
February 1, 1993, to January 1, 1998, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2002); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.

3.  The criteria for a disability rating higher than 10 
percent for a post-operative left knee arthralgia with 
chondromalacia, including the criteria for restoration of a 
20 percent rating, during the period from January 1, 1998, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.344, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2002).

4.  The criteria for a separate 10 percent rating for 
arthritis of the left knee during the period from January 1, 
1998, are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2002); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

5.  The criteria for extension of a temporary total 
disability rating until March 31, 1993, for left knee surgery 
on December 16, 1992, are met.  38 C.F.R. § 4.30 (2002).

6.  The criteria for extension of a temporary total 
disability rating beyond August 31, 2000, based on surgery on 
April 24, 2000, are not met.  38 C.F.R. § 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The April 2002 SSOC informed the 
veteran of the new regulations that implement the VCAA, 
including 38 C.F.R. § 3.159, which discusses the duties of VA 
and those of the veteran.  Id.  The RO also supplied the 
veteran with all other applicable regulations in the SOC and 
SSOCs.  The basic elements for establishing entitlement to 
higher ratings have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded multiple VA examinations.  
The RO obtained all relevant evidence identified by the 
veteran.  The record includes his service medical records and 
post service treatment records.  The veteran has had multiple 
hearings.  The Board is not aware of any relevant evidence 
that has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, the VA has satisfied its 
obligation to notify and assist the veteran.  

II.  Background Information

The Board has considered the full history of the veteran's 
service-connected left knee disorder.  His service medical 
records show that he was seen on several occasions for 
complaints pertaining to his knees.  A record dated in July 
1975 shows that he had a varus type injury to the left knee 
the previous evening.  There was swelling and pain.  The 
assessment was medial collateral ligament (MCL) sprain versus 
soft tissue injury.  A service hospital record dated in 
January 1978 shows that the veteran was admitted for 
treatment of bilateral knee pain.  The discharge diagnosis 
was chondromalacia bilaterally and postoperative repair of 
scarified synovium.  The latter diagnosis pertained to the 
right knee.  A service medical record dated in August 1978 
shows that the diagnosis was patellofemoral degenerative 
changes.  He was treated with anti-inflammatory medication.  

The veteran filed his original application for disability 
compensation in January 1979.  The claimed disabilities 
included bilateral chondromalacia of the knees.  The report 
of an examination conducted by the VA in March 1979 shows 
that the pertinent diagnoses were (1) history of injury to 
the left knee joint; (2) chondromalacia of left patella, 
mild; (3) status post arthrotomy of the right knee joint with 
excision of the lateral meniscus and patellar shaving for 
chondromalacia of the right patella.  In a decision of May 
1979, the RO granted service connection for a right knee 
disorder rated as 10 percent disabling, and chondromalacia of 
the left patella with history of injury of the left knee 
joint, rated as noncompensably disabling.  

In March 1984, the veteran requested an increased rating for 
the left knee disorder.  The RO subsequently obtained VA 
treatment records dated in January 1984 which showed that the 
veteran had undergone an arthroscopic lateral release on the 
left knee for treatment of patellar subluxation.  In a 
decision of June 1984, the RO increased the rating for the 
left knee disorder to 10 percent.  

In February 1991, the veteran's representative submitted a 
claim for an increased rating for the veteran's left knee 
disorder.  The report of an orthopedic examination conducted 
by the VA in January 1991 shows that his left knee had a 
boggy synovium and he was tender to palpation.  He had a 
positive patellar crunch test.  There was medial subluxation 
and lateral subluxation, and 20 degrees of passive patellar 
tilt.  There was 2+ patellofemoral crepitus with range of 
motion of the knee.  He had a normal ligamentous exam, and 
range of motion was from 0 degrees of extension to 140 
degrees of flexion.  It was also noted that he had marked 
left quadriceps injury.  In a rating decision of February 
1991, the RO increased the rating for the left knee disorder 
to 20 percent disabling.  

An operation report dated December 17, 1992, from a VA 
medical center shows that the veteran underwent diagnostic 
arthroscopy and chondroplasty of the patella.  The 
preoperative diagnosis was possible internal derangement of 
left knee, and the postoperative diagnosis was rather severe 
chondromalacia of the left patella, full thickness loss of 
the joint surface.  He was discharged to home, and was to be 
seen for a follow-up six weeks later.  It was stated that he 
could be up and about with crutches.  In a rating decision of 
January 1993, the RO assigned a temporary total disability 
rating under paragraph 30 (based on convalescence) from 
December 16, 1992, until February 1, 1993, with the rating 
then reverting to 20 percent disabling.  The veteran 
subsequently perfected this appeal.

A letter dated in January 1993 from a VA physician shows that 
the veteran had knee surgery a month ago and it was estimated 
that it would remain painful for another 5-6 months.  This 
was the result of disease and surgical treatment.  It was 
further stated that he should experience a gradual increase 
of mobility and a decrease in pain over that time.  

A VA record dated "1/28/83" but apparently actually 
prepared in January 1993 shows that the veteran was post-op 
arthroscopy of the left knee with shaving of the patella on 
12/17/92.  It was stated that he should be convalescent for 6 
months following surgery.  

A VA treatment record dated April 5, 1993, shows that the 
veteran was three months postoperative, and had done well.  
The knee was still a little weak in the quadriceps compared 
to the other one, but he was doing a good exercise program.  
The examiner noted that the veteran had been released to go 
back to work.  He recommended that for the next couple of 
months the veteran have light activity in his legs.  He was 
not to climb a ladder or carry heavy objects across uneven 
ground.  Another concern would be standing for prolonged 
periods of time without the ability to move around.  

A VA physical therapy record dated in August 1993 shows that 
the veteran reported that his left knee still cracked and 
popped going up and down stairs.  He wore a wrap on the left 
knee when active.  It was felt that the veteran would benefit 
from bilateral Palumbo Dynamic Patellar braces.  

The veteran testified in support of his claims during a 
hearing held in May 1993.  He stated that his left knee had 
continuous pain, and that he had swelling of the knee.  He 
said that he recently had surgery for a bone spur and a torn 
meniscus, as well as calcium deposits.  He also reported 
having giving out of the knee.  He said that when he was 
released from the hospital after surgery his knee was stiff 
and sore, and that he was on crutches.  He said that his 
doctor told him to take his time in recuperating so as to 
avoid injuring it.  He said that he had a bandage on the knee 
from the time of surgery until the end of March.  The veteran 
also said that he used the crutches for about three to three 
and a half months after the surgery.  

The report of an examination conducted in October 1996 in 
connection with the veteran's claim for benefits from the 
Social Security Administration shows that the orthopedic 
examination addressed both the veteran's back and his knees.  
He said that he could walk half a mile without his knees 
bothering him too much and without swelling.  He also said 
that he could handle stairs if he did so gently.  On 
examination, both knees had a full range of motion.  There 
were some arthroscopic incision scars on both knees.  There 
was no fluid in either knee.  There was no heat.  The 
ligaments were completely stable.  McMurray's sign was not 
positive on either side.  The veteran had excellent 
quadriceps strength bilaterally.  

In a letter dated in May 1997, the RO proposed reduction of 
the rating for the veteran's left knee disorder from 20 
percent to 10 percent.  The veteran was afforded another VA 
joints examination in May 1997.  The report shows that he 
complained that his left knee grinds and pops, on and off, 
for the previous 3-4 years.  He reported that the left knee 
had been injured while he was on active duty in July 1975, 
and that since then he experienced pain on excessive walking, 
bending, or climbing.  He underwent surgery on the knee in 
January 1984 and again in December 1992.  There was no 
history of knee swelling.  He was not on any medication.  He 
claimed that the grinding and popping occurred after 
increased movement of the knee.  He said that he temporarily 
felt better after surgery, but that it had occurred again 
over the last 3-4 years.  Examination of the left knee 
revealed a minute scar on the lateral lower anterior aspect 
of the patella.  There was no evidence of any infection.  The 
scar was well healed.  There was no swelling of the left knee 
joint, no warmth, no erythema, and no tenderness on pressure.  
There was no evidence of free fluid in the left knee joint.  
There was no wasting of muscles around the knee.  The veteran 
was able to flex the left knee to about 140 degrees, and was 
able to extend to zero degrees.  There was no evidence of any 
pain or discomfort in the range of motion.  There was no loss 
of function or loss of range of motion due to pain or 
discomfort.  X-rays of the left knee taken in May 1997 were 
within normal limits.  The pertinent diagnosis was right/left 
knee arthralgia, post traumatic, with no functional loss of 
range of motion of both knee joints.  

In October 1997, the RO effected the proposal to reduce the 
rating for the left knee disorder from 20 percent to 10 
percent.  The reduction was effective from January 1, 1998.  

The veteran testified during a hearing held at the RO in May 
1999.  He said that his left knee was the worst one.  He 
reported participating in physical therapy.  He said that his 
knees were painful at times.  He also said that he 
experienced severe pain at least once or twice a day.  He 
reported having a feeling of instability like the knee was 
going to give out.  This feeling was increased when walking 
down stairs or walking on uneven ground.  He said that he had 
crepitus in his knees, and experienced popping and grinding.  
He indicated that walking for at least half a mile increased 
the symptoms.  Bending and kneeling were described as being 
very uncomfortable.  He reported that he took medication for 
the pain.  He described the pain as being a seven or eight on 
a scale of one to ten.  

The report of an independent medical evaluation of the 
veteran's knees conducted at the request of the VA in July 
1999 shows that the examiner reviewed the veteran's claims 
files in detail.  The veteran stated that his left knee hurt 
more than his right.  He said that he injured the knee on 
active duty when it was hit on the medial side by a gurney.  
He reported that in 1993 the knee was "scraped".  Since 
then, he noted popping and snapping.  He also noted 
discomfort with stairs.  He felt that the knee may give out.  
Deep knee bends bothered him.  It did not seem to bother him 
when driving.  On examination, there was no evidence of any 
effusion.  There was no quadriceps atrophy.  He could fully 
flex, and could fully extend the knees with good resistance 
against attempted flexion.  The knees were stable to Lachman 
test and pivot shift was negative.  He did have bilateral 
retropatellar tenderness and grating.  He could fully squat 
with his haunches against his heels.  There was some evidence 
of discomfort as he attempted to return to an erect position.  
X-rays revealed no tibial-femoral changes.  There were some 
retropatellar changes consistent with old surgery.  The 
impression was that the veteran had chondromalacia patellae 
of both knees.  He had surgery twice, and currently his 
motion was good.  The examiner suspected that the symptoms 
were slowly progressing and that the veteran had a reasonable 
chance of developing patellofemoral arthritis in the future, 
and may well require further surgery including a knee joint 
replacement.  The examiner noted that the veteran was not 
currently having any specific treatment.  His knees gave him 
increased discomfort if he did a lot of bending, squatting, 
stooping.  During episodes of flare-up, he could not get 
around as well.  He did not currently need any crutches, 
canes, braces, or corrective shoes.  He did not describe any 
episodes of dislocation or subluxation.  The examiner felt 
that the veteran's current chondromalacia would prevent him 
from doing any heavy physical work and anything where he had 
to do prolonged stooping, squatting, heavy lifting, or 
climbing.  

A VA orthopedic clinic record dated in January 2000 shows 
that the veteran complained of bilateral knee pain.  He felt 
like the patella was going off track.  Flexing the knee 
increased symptoms.  On examination, both knees were the 
same.  There was no effusion.  There was a full range of 
motion.  There was an increased Q angle.  There was no 
ligament laxity.  Lachman's test was negative.  There was 
decreased quadriceps tone.  There was no joint line 
tenderness.  The impression was chondromalacia patella, 
possible early patellofemoral arthrosis, questionable 
subluxation at patella.

The veteran was afforded another VA joints examination in 
February 2000.  The examiner reviewed the veteran's medical 
records.  The veteran reported that since his last 
examination, the left knee was the same.  There was pain on 
the lateral side of the patella and underneath, with more 
than 8 inch steps.  The knees snapped and popped.  There was 
no locking, giving out, or other problems, and he did not use 
a brace or cane.  On physical examination, there was no 
deformity, instability, swelling, heat, effusion, or 
tenderness.  Flexion of the knees was to 140 degrees.  
Extension was to zero degrees.  He could squat half way.  He 
was unable to duckwalk.  Station and gait were normal.  
Strength was normal.  The assessment was knees: normal 
objective exam.  Normal X-ray last 1997.  Subjective 
complaints as above.  

A VA surgical report dated in April 2000 shows that the 
veteran underwent an arthroscopy examination of the left knee 
followed by shaving of the undersurface of the patella and 
lateral retinacular release.  On discharge, it was noted that 
he would have partial to full weight bearing with crutches as 
needed.  In a rating decision of May 2000, the RO assigned a 
temporary total disability rating under paragraph 30 for the 
period from April 24, 2000, to June 1, 2000, with the rating 
for the left knee disorder subsequently reverting to 10 
percent.  

A VA record dated May 5, 2000, shows that the sutures were 
removed.  The knee looked good, and there was no swelling.  
He had an ace wrap on it.  He was using crutches as directed.  

A VA treatment record dated May 19, 2000, shows that the 
veteran was seen for a follow-up for his post-operative left 
knee.  He complained of having knee pain with swelling.  On 
examination, the left knee had effusion with loss of flexion.  
There was some bulging.  There was tenderness and the quads 
were weak.  The plan was to have physical therapy for three 
times a week for six weeks.  It was noted that he would not 
be able to resume work until after left knee rehab lasting 
two months.  In a decision of June 2000, the RO extended the 
temporary total disability rating until August 1, 2000.  

A progress note from a Sports Medicine and Rehabilitation 
Center dated June 27, 2000, shows that the veteran was status 
post left knee surgery for chondromalacia.  He reported that 
he was feeling better than when he initially began treatment.  
He did, however, continue to complain of pain in his left 
knee.  On examination, the range of motion was from 0 to 137 
degrees.  Knee strength on flexion and extension was 5-/5.  
With an attempted quad set the veteran continued to have 
lateral tracking.  It was noted that he had been completing a 
quad and hamstring strengthening program.  The assessment was 
that he continued to demonstrate mild deficits in left knee 
strength both in quads and hamstrings.  He had, however, made 
improvements.  

A VA treatment record dated in July 2000 shows that the 
veteran was receiving physical therapy.  He was still having 
problems as he felt pain, especially under pressure such as 
extended walking, twisting, and climbing.  He did not use any 
brace except when in physical therapy.  On examination, the 
knee was not tender or swollen.  There was good stability.  
He was able to extend it all the way.  There was some 
restriction in flexion.  The impression was left knee injury, 
service-connected.  It was noted that there was some minimal 
discomfort at present.  

A rehabilitation center record dated in August 2000 shows 
that the veteran stated that left knee pain awoke him from 
his sleep.  A record from the same facility dated in 
September 2000 shows that the veteran continued to 
demonstrate slow, steady progress toward his goals.  He was 
discharged from the program.  

In a rating decision of October 2000, the RO extended the 
temporary total disability rating until September 1, 2000.  

A VA treatment record dated in November 2000 shows that the 
knees flexed to 145 degrees and extended to zero degrees.  On 
squatting, there was slight instability of the left knee and 
it made a loud pop.  He was unable to duckwalk.  Station was 
normal and gait was normal.  Strength was slightly decreased 
on the left, as it was about 90 percent of the right.  The 
pertinent assessment was left knee: Normal exam, except for 
subjective findings as above.  An orthopedic outpatient 
record dated in January 2001 shows that the veteran had pain 
on the left knee joint line, and marked tenderness over the 
medial patella.  It was stable with a full range of motion.  
There was no effusion.  X-rays of September 2000 showed mild 
medial joint degenerative changes.  The diagnosis was 
patellofemoral arthritis, left knee.  He was instructed to 
continue exercise and medications. 

A VA record dated in April 2002 shows that the veteran 
presented for a compensation and pension examination.  It was 
noted that he was service-connected for a left knee disorder.  
He reported having increasing pain since a third arthroscopic 
surgery had been performed in April 2000.  He reported that 
he was pain free in the morning, but as the day progressed 
the pain flared up to a seven on a scale of 1-10.  The pain 
was generalized to the knee, but was more prevalent in the 
medial lower aspect of the knee.  He described the pain as 
sharp and aching.  The degree of pain was dependent on how 
long he spent on his feet.  He said that he had to limit his 
work as a cook to half days because of the pain.  In addition 
to the pain, he had noted increased popping, clicking and 
instability.  He reported that the left knee went out every 
three to four days.  This was especially noted after going 
down stairs.  He reported that his left knee felt weak, 
especially after prolonged activity or an episode of it 
giving away.  The knee popped during walking and climbing, as 
well as when going from sitting to standing.  There was 
generalized stiffness that increased after activity.  There 
was occasional swelling after activity.  He reported that it 
felt like fluid in the joint.  There was occasional redness.  
He denied heat, and there was no locking.  Aggravating 
factors included standing for prolonged periods, walking, and 
stairs.  He was not able to run.  He reported staying off 
ladders due to knee pain.  He used a knee brace with 
increased activity, kneeling, or prolonged standing.  He used 
crutches after surgery, but was not currently using them.  
Relieving factors included limiting activity, and a full 
night of rest with feet elevated.  He took high strength 
over-the-counter medication with fair results.  In addition, 
he found previous physical therapy with quad strengthening 
helpful.  

On objective examination, the veteran sat comfortably 
throughout the examination.  Arthroscopic scars were noted.  
There was mild swelling of the left and lower joint line 
border.  There was no redness.  There was point tenderness at 
the lower medial border.  There was crepitus throughout the 
range of motion.  Flexion was to 130 degrees.  Extension was 
to zero degrees.  There was popping with McMurray's.  His 
gait was steady.  The assessment was subjective complaints of 
increasing left knee pain, instability, and popping.  He was 
status post arthroscopic surgeries, and there was tenderness 
to palpation, a positive McMurray, crepitus with movement, 
and patellar facet syndrome.  An X-ray was reported as 
showing a stable left knee.  

Finally, the veteran testified in support of his claims 
during a hearing held before the undersigned Member of the 
Board in August 2002.  He recounted that he had left knee 
surgery back in December 1992, and again in April 2000.  With 
respect to the latter surgery, he indicated that he was not 
able to bear weight until September or October of that year.  
He reported that he currently had popping in the left knee 
when bending.  He also reported that when driving he could 
not hold the clutch in for a very long period of time.  He 
said that the knee was stable when he was on level ground, 
but that it became unsteady when descending stairs.  

III.  Entitlement To An Evaluation Higher Than 20 Percent For 
Post-Operative Left
 Knee Arthralgia With Chondromalacia During The Period
 From February 1, 1993, To January 1, 1998.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's left knee disorder is rated under Diagnostic 
Code 5257.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 
10 percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 percent rating is warranted for severe 
impairment.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
Board recognizes that, where the diagnostic code (DC 5257) is 
not predicated on loss of range of motion, §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

The relevant evidence regarding the left knee is summarized 
above.  After considering all of the evidence of record, the 
Board finds that the left knee disorder is not shown to have 
produced lateral instability or subluxation resulting in more 
than moderate impairment during the period from February 1, 
1993, to January 1, 1998.  In this regard, the Board notes 
that the treatment records and examination reports have 
consistently shown little ligamentous instability in the knee 
joint itself.  Subluxation of the patella has been noted, but 
complaints of severe instability and giving-way are not 
corroborated by the examination findings.  The Board finds 
that the probative record of documented medical findings does 
not show that instability and subluxation of the patellae 
have resulted in severe impairment of the left knee.  
Accordingly, the Board finds that the criteria for a left 
knee disability rating higher than 20 percent for the period 
from February 1, 1993, to January 1, 1998, are not met.

The Board must also consider whether the evidence warrants a 
separate compensable rating for arthritis of the knee during 
that period of time.  Two separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II. 

A compensable rating may also be assigned based on X-ray 
findings of arthritis and painful motion.  See VAOPGCPREC 9-
98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98.  However, there is no 
X-ray evidence of arthritis of the left knee during the 
period from February 1, 1993, to January 1, 1998.  The X-rays 
taken during the VA examinations were negative for 
abnormality.  Accordingly, the Board concludes that the 
criteria for assignment of a separate 10 percent rating for 
arthritis of the left knee during the period from February 1, 
1993, to January 1, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 50003, 5010003, 5257, 5260, 5261; VAOPGCPREC 
23-97; VAOPGCPREC 9-98.

IV.  Entitlement To An Evaluation Higher Than 10 Percent For
 Post-Operative Left Knee Arthralgia With Chondromalacia
 During The Period From January 1, 1998.

In determining whether a rating higher than 10 percent is 
warranted for the left knee disorder effective from January 
1, 1998, the Board must initially determine whether the 
rating reduction from 20 percent to 10 percent was proper.  
Because the veteran's 20 percent rating was in effect for a 
period of more than 5 years, the rating reduction must be 
reviewed in light of certain requirements which are set forth 
in 38 C.F.R. § 3.344(a).  That regulation was specifically 
cited by the RO in the March 1997 rating decision which 
proposed reducing the rating from 20 percent to 10 percent.  
The Court reviewed the requirements of the regulation in 
Brown v. Brown, 5 Vet. App. 413 (1993).  The Court noted that 
38 C.F.R. § 3.344(a) contains at least four specific 
requirements which are applicable to a case involving a 
rating reduction.  First, the Board must review the entire 
record of examinations and the medical-industrial history to 
ascertain whether the recent disability evaluation 
examination was full and complete.  Second, examinations 
which are less than full and complete may not be used as the 
basis of a reduction.  Third, ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on the basis of any one examination except where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Fourth, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency must 
consider whether that improvement will be maintained under 
the ordinary conditions of life.  Id. at 419.

The Board notes that the October 1996 examination report 
performed for the Social Security Administration presented 
the RO with the first clear indication that the veteran's 
condition had improved.  Improvement is also shown by the VA 
examination report of May 1997 which demonstrated that 
significant impairment of the left knee was again not found 
on examination.  Both examination reports contained extensive 
histories and examination findings.  Thus, the evidence upon 
which the reduction was made was full and complete.  The 
reduction was made not upon one examination report, but upon 
two examination reports.  The evidence showed that the 
veteran's left knee disorder had demonstrated sustained 
improvement.  The record contains no evidence to suggest that 
improvement in the veteran's left knee disorder was either 
temporary or episodic.  Accordingly, the Board finds that the 
evidence established a reasonable certainty that the 
improvement in his condition would be maintained under the 
ordinary conditions of life.  Based on the foregoing, the 
Board finds that the reduction from 20 percent to a 10 
percent rating was appropriate.  The knee disorder had 
improved and was no longer productive of moderate impairment.

The Board further finds that during the period subsequent to 
January 1, 1998, the left knee disorder has not resulted in 
more than slight impairment due to instability or 
subluxation.  Although the veteran has complained that his 
knee gives out, the Board notes that objective examinations 
have consistently shown little or no instability in the knee.  
Since the examiners are looking for specific medical findings 
reflective of the rating criteria, including subluxation and 
lateral instability, the Board places more probative value on 
the many medical reports that show a rating consistent with 
the 10 percent criteria.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 10 
percent knee under Diagnostic Code 5257 for a left knee 
disorder are not met.

The Board must also consider whether the evidence warrants a 
separate compensable rating for arthritis of the knee.  
Arthritis of the left knee was found on an X-ray taken by the 
VA in September 2000.  When a knee disorder is already rated 
under Diagnostic Code 5257, a separate rating for arthritis 
may be assigned if the veteran has limitation of motion which 
is at least noncompensable under Diagnostic Codes 5260 or 
5261.   See VAOPGCPREC 23-97.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98.  A compensable rating 
may be assigned based on X-ray findings of arthritis and 
painful motion.  See VAOPGCPREC 9-98; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board finds that the veteran has arthritis of the left 
knee which results in pain and limitation of motion.  
Although the veteran does not meet the schedular criteria for 
a noncompensable rating under limitation of motion, there is 
ample evidence that pain limits functional ability during 
flare-ups.  Thus, although the veteran does not have 
limitation of motion to a noncompensable degree, based on the 
extensive medical evidence of record and following the 
directives issued in DeLuca and Lichtenfels, both supra, the 
veteran's painful motion and pain upon flare-ups is deemed to 
be limited motion.  Therefore, the veteran is entitled to a 
separate ten percent rating for such painful motion.  Such a 
rating is required to adequately address the effect of the 
disability upon the veteran's ordinary daily activities.  See 
38 C.F.R. § 4.10.  Accordingly, the Board concludes that a 
separate 10 percent rating for arthritis of the left knee is 
warranted.

V.  Entitlement To An Extension Of A Total Disability Rating 
For Convalescence Under 38 C.F.R. § 4.30 Beyond January 31, 
1993, For Left
 Knee Surgery In December 1992.

The veteran contends that the RO made a mistake by failing to 
grant an extension of a temporary total disability rating 
based on surgery beyond January 31, 1993, for left knee 
surgery in December 1992.  In pertinent part, under 38 C.F.R. 
§ 4.30, a temporary total disability rating will be assigned 
when it is established by report at hospital discharge that 
entitlement is warranted under paragraph (a)(1) effective the 
date of hospital admission and continuing for a period of 1, 
2, or 3 months from the first day of the month following such 
hospital discharge.  A total rating may be assigned under 
38 C.F.R. § 4.30(a) where (1) treatment of a service-
connected disability resulted in surgery necessitating at 
least one month of convalescence;  (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for continued use of a wheelchair 
or crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  

The Board finds that the evidence shows that the surgery in 
December 1992 resulted in continued use of crutches, and 
incompletely healed surgical wounds which required 
convalescence until March 31, 1993.  A VA record dated 
"1/28/83" but apparently actually prepared in January 1993 
shows that the veteran was post-op arthroscopy of the left 
knee with shaving of the patella on 12/17/92.  It was stated 
that he should be convalescent for 6 months following 
surgery.  However, a VA treatment record dated in early April 
1993 reflects that the veteran had been released to return to 
work by that date.  In addition, the veteran testified that 
he used the crutches for about three to three and a half 
months after the surgery.  Accordingly, the Board concludes 
that the criteria for extension of a temporary total 
disability rating until March 31, 1993, for a period of 
convalescence following surgery in December 1992, are met; 
however, extension beyond that date is not warranted. 

VI.  Entitlement To An Extension Of A Total Disability Rating 
For Convalescence Under 38 C.F.R. § 4.30 Beyond August 31, 
2000, 
For Left Knee Surgery On April 24, 2000.

The Board finds that the evidence shows that the surgery on 
April 24, 2000, did not result in continued use of a 
wheelchair or crutches, incompletely healed surgical wounds, 
a stump of a recent amputation, therapeutic immobilization of 
a major joint, application of a body cast, or immobilization 
of a major joint by a cast beyond August 31, 2000.  The Board 
notes that none of the veteran's medical treatment records 
contain any indication that any of these factors were present 
beyond that date.  Accordingly, the Board concludes that the 
criteria for extension of a temporary total disability rating 
beyond August 31, 2000, for a period of convalescence 
following surgery on April 24, 2000, are not met.

	(CONTINUED ON NEXT PAGE)





ORDER

1.  An evaluation higher than 20 percent for post-operative 
left knee arthralgia with chondromalacia during the period 
from February 1, 1993, to January 1, 1998, is denied.

2.  An evaluation higher than 10 percent for post-operative 
left knee arthralgia with chondromalacia during the period 
from January 1, 1998, to include the issue of entitlement to 
restoration of a 20 percent evaluation, is denied; however, a 
separate 10 percent rating for arthritis of the left knee 
with painful motion is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

3.  Extension of a total disability rating for convalescence 
under 38 C.F.R. § 4.30 until March 31, 1993, for left knee 
surgery on December 16, 1992, is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.

4.  Extension of a total disability rating for convalescence 
under 38 C.F.R. § 4.30 beyond August 31, 2000, for left knee 
surgery on April 24, 2000, is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

